Citation Nr: 0834833	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  03-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for an ulcer disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for asthma.  

5.  Entitlement to service connection for a right knee 
disorder.  

6.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	To be clarified

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to October 
1973.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 rating decision in which the RO in 
Columbia, South Carolina, inter alia, denied the veteran's 
claims for service connection for a back disorder, ulcer 
disorder, PTSD, asthma, right knee disorder, left knee 
disorder, and hernia.  In September 2002, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in December 2002, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in January 2003.

In his January 2003 substantive appeal, the veteran requested 
a hearing before a Veterans Law Judge (VLJ) at the RO.  In 
March 2003, the Board remanded the appeal for scheduling of 
the requested hearing.  The veteran testified during a 
hearing before a VLJ at the RO in July 2003; a transcript of 
that hearing is of record.  

In February 2004, the Board remanded the matters on appeal to 
the RO, via the Appeals Management Center (AMC) for further 
development.  After completing further action, in a May 2007 
rating decision, the AMC granted service connection for an 
umbilical hernia.  The RO/AMC continued denial of the claims 
remaining on appeal (as reflected in a July 2007 supplemental 
SOC (SSOC)) and returned these matters to the Board for 
further appellate consideration.  

In November 2007, the Board issued a letter to the veteran 
informing him that the VLJ before whom he had testified in 
July 2003 was no longer employed at the Board and advising 
him that he had a right to a new hearing before another VLJ 
that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 
2002).  In a November 2007 response to this letter, the 
veteran indicated that he desired a new hearing before a VLJ 
at the RO.  In December 2007, the Board remanded the appeal 
for scheduling of the requested hearing.  

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

The Board notes that, during the pendency of the appeal, the 
claims file was transferred to the jurisdiction of the RO in 
Atlanta, Georgia, where the veteran testified before the 
undersigned VLJ.  

The Board further notes that the December 2001 rating 
decision also granted service connection and assigned an 
initial noncompensable rating for residuals of a fracture of 
the fourth finger of the right hand. .  This matter was not 
included in the veteran's September 2002 NOD, as he stated 
that he wished to appeal all decisions, back condition, ulcer 
condition, hernia, PTSD, asthma, and left and right knee 
conditions.  While the rating of the service-connected 
residuals of a fracture of the fourth finger of the right 
hand was not listed as one of the issues in the December 2002 
SOC, it was nevertheless addressed in the reasons and bases 
(seemingly, a copy and paste error).  In his January 2003 
substantive appeal, the veteran checked the box indicating 
that he was appealing all of the issues listed on the SOC.  
As such, the claim for an initial, compensable rating for 
residuals of a fracture of the fourth finger of the right 
hand is not in appellate status.  Moreover, during the July 
2003 Board hearing, the veteran's representative clarified 
that the matter is not on appeal.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the AMC; VA will notify the 
veteran when further action, on his part, is required.  

REMAND

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).   

Review of the claims file reveals that the directives of the 
February 2004 remand were not followed; hence, further remand 
of these matters is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claims.  

Regarding the claim for service connection for PTSD, the 
February 2004 remand noted that the veteran testified during 
the July 2003 hearing that, while incarcerated in service, 
his bunkmate died, causing him great stress and anxiety.  The 
remand instructed that the veteran should be asked to provide 
the dates, locations, and units of assignment where the 
asserted in-service stressor(s) occurred, and the RO/AMC 
should request from him a comprehensive statement regarding 
the asserted in- service stressor(s), to include the death of 
his bunkmate while he was incarcerated.  The remand went on 
to state that, once the information was received, VA should 
review the file and prepare a summary of all the claimed 
stressors.  This summary was to be prepared whether or not 
the veteran provided additional information. The summary and 
a copy of the veteran's DD- 214 and any service personnel 
records associated with the claims folder were to be sent to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (now the U.S. Army Joint Services and Records 
Research Center (JSRRC)), asking that it provide any 
available information, which might corroborate the veteran's 
asserted in-service stressors.

However, the RO has not sought to verify the veteran's 
alleged in-service stressor(s) through the JSRRC, even though 
the veteran has provided sufficient information to enable it 
to do so.  In this regard, the veteran testified during the 
July 2003 hearing that his friend died of a heart attack in 
the stockade in August or September 1973.  The veteran 
reported in an April 2004 statement that his stressful 
experiences, being physically abused by drill sergeants 
during basic training and seeing one of his closest friends 
die in front of him, occurred in February 1973, and added in 
a subsequent stressor statement that he saw his friend die of 
a heart attack while in the stockade in November 1972 (prior 
to entry into service).  The veteran has more recently 
reported, in a March 2007 statement, that he saw his friend 
die in October 1973.  During the August 2008 hearing, the 
veteran reiterated that the soldier in the bunk next to him 
in the stockade had a heart attack in October 1973.  The 
veteran's service treatment records indicate that he was in 
the stockade in September 1973. 

The veteran was afforded a VA examination for evaluation of 
his PTSD in September 2006.  He described the stressor of 
seeing his friend die in the stockade at Fort Ord in 1973.  
The Axis I diagnoses included PTSD, and the examiner noted 
that, while PTSD is related to the veteran's claimed 
witnessing of a friend's death in the stockade in 1973, the 
examiner could find no record of him being in the stockade.  
However, she opined that, if this was verified, it is at 
least as likely as not that his PTSD is related to the 
claimed in-service stressor.   

Accordingly, the Board finds that the RO/AMC should undertake 
necessary development to attempt to verify the veteran's 
alleged stressful experience  relating to seeing a fellow 
soldier die of a heart attack in the stockade in September or 
October 1973, to specifically include through JSRRC.  Any 
additional action necessary for independent verification of 
the reported verifiable stressor, to include follow-up action 
requested by the contacted entity, should be accomplished.  
If the search for corroborating records leads to negative 
results, the RO should notify the veteran of the records that 
were not obtained, explain the efforts taken to obtain them, 
and describe further action to be taken.  

In addition to the foregoing, the February 2004 remand noted 
that the veteran had testified during his July 2003 hearing 
that he received treatment in 1974 for his back, ulcer, and 
bilateral knees, from the Charleston VA Medical Center 
(VAMC), and for PTSD and asthma from the Myrtle Beach 
Outpatient Clinic (OPC), however, those records had not been 
associated with the claims file.  At the time of the February 
2004 remand, the earliest records of VA treatment associated 
with the claims file were from June 1983.  As such, the 
remand instructed that the RO/AMC request all VA outpatient 
treatment records from the Charleston VAMC and the Myrtle 
Beach OPC, beginning in 1974, for the treatment of a back 
disorder, ulcer, PTSD, asthma, left knee disorder, and right 
knee disorder.  The remand went on to state that all 
responses to the requests for records be associated with the 
claims file, to include all negative responses.  

While records of VA treatment from the Charleston VAMC and 
Myrtle Beach OPC from March 2001 to April 2004 were 
associated with the claims file following the February 2004 
remand, there is no indication that the RO attempted to 
obtain these earlier records of VA treatment.  Rather, a 
February 2004 letter from the AMC informed the veteran that 
his medical records from the Charleston VAMC and the Myrtle 
Beach OPC from March 2001 to the present had been obtained.  
There are no negative responses indicating that earlier 
records of VA treatment from these facilities are not 
available.  During the August 2008 Board hearing, the veteran 
reiterated that he went to the Charleston VAMC in 1975 for 
his back, knees, and asthma.  

In addition, the record reflects that there are more recent 
outstanding VA treatment records.  The veteran testified 
during the August 2008 hearing that he was receiving 
treatment for ulcers and PTSD at the Atlanta VAMC, and that 
he had received a steroid shot for his knees at the 
orthopedic center two weeks earlier.   

While records of treatment from the Charleston VAMC, dated 
from June 1983 to April 2004, the Myrtle Beach OPC, dated 
from August 1998 to January 2004, and from the Atlanta VAMC, 
dated from June 2004 to September 2005, have been associated 
with the claims file, the veteran's statements reflect that 
more recent records of VA treatment pertinent to the claims 
on appeal are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Charleston VAMC 
(prior to June 1983 and since April 2004), the Myrtle Beach 
OPC (prior to August 1998 and since January 2004), and the 
Atlanta VAMC (since September 2005), following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

The RO should also obtain any outstanding pertinent records 
from the Social Security Administration (SSA).  During the 
July 2003 Board hearing, the veteran stated that he filed a 
claim for SSI in 2000, but was told that he was not eligible.  
During VA treatment in July 2004, the veteran reported that 
he had not worked since 1997 because of his health, 
specifically, his knees and back.  During VA treatment in 
August 2004, the social worker noted that the veteran applied 
for Social Security disability in March and had a medical 
evaluation, but was awaiting his psychiatric evaluation 
through SSA.  During VA treatment in October 2004 the veteran 
stated that he was sad about being denied SSA benefits and 
the physician who examined him noted that he did have some 
limitations with his ambulation, which could prevent him from 
working.  A record of VA treatment from February 2005 
reflects that the veteran requested that his physician 
complete forms for SSA.  Review of the claims file reveals 
that no records regarding a claim for disability benefits 
with SSA have been associated with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the RO should obtain and associate with the 
claims file a copy of any SSA decision regarding the claims 
for disability benefits pertinent to any of the claims on 
appeal, as well as copies of all medical records underlying 
those determinations, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities. 

In addition to the outstanding Federal records described 
above, review of the claims file reflects that there are 
pertinent private medical records regarding the veteran's 
claimed back disorder which have not been obtained.  During 
the August 2008 hearing, the veteran indicated that he 
received treatment for his back by Dr. Skinner following a 
motor vehicle accident in 1985.  He indicated that Dr. 
Skinner was located at Highway 701 North on Frasier Street in 
Georgetown, South Carolina.   

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment for the back from Dr. Skinner.  If current 
authorization to obtain these records is required, the RO 
should request that the veteran sign and furnish such 
appropriate authorization for the release to VA of all such 
private medical records, and any such authorization should be 
associated with the claims file.

To ensure that all due process requirements are met, while 
the matters are on remand, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claims on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the veteran to undergo further VA 
examination(s), if appropriate) prior to adjudicating the 
claims for service connection.  

As a final point, the record reflects that the veteran was 
previously represented by the Georgia Department of Veterans 
Services, as reflected in a March 2004 VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  In May 2007, the veteran submitted a VA 
Form 21-22 naming Veterans of Foreign Wars (VFW) as his 
representative.  While the American Legion was furnished a 
copy of the July 2007 SSOC, filed an Informal Hearing 
Presentation on behalf of the veteran in October 2007, and 
represented the veteran at the August 2008 hearing, there is 
no VA Form 21-22 naming the American Legion as the veteran's 
representative associated with the claims file.  To designate 
a recognized organization as his or her representative, a 
claimant must execute a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative.  
38 C.F.R. § 20.602.  Hence, on remand, the RO should clarify 
with the veteran his intentions as to representation with 
regard to the matters on appeal, and associate appropriate 
documentation with the claims file. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify, in writing, 
the veteran's intentions regarding his 
representation in this appeal, and 
appropriate documentation concerning such 
representation should be associated with 
the claims file.  

2.  The RO should obtain all records of 
evaluation and/or treatment of any of the 
conditions on appeal from the Charleston 
VAMC (prior to June 1983 and since April 
2004), from the Myrtle Beach OPC (prior 
to August 1998 and since January 2004), 
and from the Atlanta VAMC (since 
September 2005).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should obtain from SSA a copy 
of any decision regarding the veteran's 
claims for disability benefits pertinent 
to the claims on appeal, as well as 
copies of all medical records underlying 
those determinations.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal, that is not currently 
of record.  If current authorization is 
required to obtain outstanding treatment 
records from Dr. Skinner (identified 
above), the RO should specifically 
request that the veteran provide current 
signed authorization to enable it to 
obtain all outstanding records from this 
provider, and a copy of such 
authorization should be associated with 
the claims file. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).   

5.  The RO should assist the veteran in 
obtaining any additional evidence 
identified-to specifically include the 
treatment records of Dr. Skinner (as 
noted above)-following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  The RO should undertake necessary 
action to attempt to independently verify 
the occurrence of the veteran's alleged 
stressful experience relating to the 
death of his bunk mate while in the 
stockade at Fort Ord in September or 
October 1973 described above, to 
particularly include contact with the 
JSRRC.  Any additional action necessary 
for independent verification of this 
stressor, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include further examination(s) of the 
veteran, if appropriate), the RO should 
readjudicate the claims for service 
connection on appeal in light of all 
pertinent evidence and legal authority.  

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

